Citation Nr: 0902709	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of prostate cancer for the period prior 
to November 18, 2005.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of prostate cancer for the period since 
November 18, 2005.

3.  Entitlement to a compensable disability rating for 
erectile dysfunction.  

4.  Entitlement to a disability rating in excess of 30 
percent for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased rating for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 18, 2005, the veteran complained of 
frequent urination and incontinence.  Urination frequency was 
quantified as approximately once every one to two hours.  

2.  During the entire course of the appeal, the veteran 
urinary tract symptoms were manifested by urinary 
incontinence and the occasional need for absorbent pads.  
Edema or urinary tract infections were not observed.  Urinary 
retention requiring catheterization, albuminuria or 
hypertension was not present.

3.  Throughout the entire time on appeal, the veteran's 
erectile dysfunction has been manifested by loss of erectile 
power, but deformity has not been shown.




CONCLUSIONS OF LAW

1.  Prior to November 18, 2005, the criteria for a disability 
rating of 20 percent, but no more, for residuals of prostate 
cancer were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, Diagnostic Code (DC) 7528 
(2008).

2.  Since November 18, 2005, the criteria for a disability 
rating in excess of 20 percent for residuals of prostate 
cancer have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, DC 7528 (2008).

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115b, DC 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to an Increased Rating for Residuals of Prostate 
Cancer

The veteran's private treatment records indicate that he 
underwent a radical retropubic prostatectomy following a 
diagnosis of prostate cancer in March 1996.  However, he did 
not submit this claim until March 2004.  

The veteran was initially rated at 0 percent for his 
residuals from prostate cancer in July 2004.  After he 
submitted a Notice of Disagreement (NOD) in August 2004, the 
RO issued a second decision in January 2006 granting a 10 
percent disability effective March 30, 2004, and 20 percent 
rating effective November 18, 2005. 

The Court of Appeals for Veterans Claims has held that a 
rating decision issued subsequent to a NOD which grants less 
than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
Therefore, even though the RO increased the veteran's 
disability rating, the claim is still properly before the 
Board for its review. 

The provisions of DC 7528 allow that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system should be rated based 
on voiding dysfunction or renal dysfunction, whichever is 
predominant.  Hence, as the medical evidence of record shows 
that there has been no local reoccurrence or metastasis of 
the cancer, the veteran's service-connected disability must 
be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Rating in Excess of 10 Percent Prior to November 18, 2005

As noted above, a 10 percent disability rating was assigned 
prior to November 18, 2005.  In this particular case, where 
voiding dysfunction is the predominant symptomatology, a 
rating in excess of 10 percent is warranted if the evidence 
shows:

*	continual urine leakage, post 
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring the wearing of absorbent 
materials which must be changed less 
than 2 times per day (20 percent 
under voiding dysfunction); or
*	urinary frequency manifested by a 
daytime voiding interval between one 
and two hours, or awakening to void 
three to four times per night (20 
percent under urinary frequency). 

Although there is some conflicting evidence, the Board 
concludes that the evidence more closely approximates a 20 
percent disability rating prior to November 18, 2005.  

In this case, the Board notes that, at his initial VA 
examination in June 2004, he stated that he urinated three to 
four times during the day and twice during the night.  
However, subsequent records indicated that his urinary 
frequency was more severe than was noted in June 2004.  In 
August 2004, the veteran stated in his NOD that he was to 
urinate "20 to 25 times" per day.  This contention was 
supported by his former wife's statement in September 2004 
that he urinated "at least once or twice an hour."  

In July 2005, the veteran underwent a second VA examination, 
where he stated that he had to urinate more than once an hour 
during the day and three times per night.  Furthermore, when 
he was admitted into in-patient psychiatric treatment in July 
2005, he stated in a risk assessment form that he got up four 
times per night to urinate.  

Based on this evidence, the Board concludes that the 
veteran's urinary frequency was, on the whole, more frequent 
than once every two hours.  Furthermore, his nighttime 
urination was more frequent than three times a night.  Even 
though the June 2004 VA examination did not support this 
conclusion, the Board finds that the veteran's statements and 
representations to other health care providers are consistent 
with a 20 percent rating.  Therefore, a 20 percent disability 
rating is warranted prior to November 18, 2005.  

Rating in Excess of 20 Percent Since November 18, 2005

Next, the Board will consider whether a rating in excess of 
20 percent is warranted for the entire time on appeal.  In 
order to warrant a rating in excess of 20 percent, the 
evidence must show:

*	continual urine leakage, post 
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring the wearing of absorbent 
materials that must be changed two 
to four times per day (40 percent 
for voiding dysfunction);
*	urinary frequency manifested by a 
daytime voiding interval less than 
one hour, or awakening to void five 
or more times per night (40 percent 
for urinary frequency).

In this case, the Board concludes that a rating in excess of 
20 percent is not warranted.  Specifically, the Board finds 
that the veteran's voiding dysfunction more closely 
approximates a 20 percent rating.  

As noted above, the veteran and his former spouse both stated 
that he had a urinary frequency of more than once per hour, 
which he reiterated at his July 2005 VA examination.  
However, as was also noted above, the veteran claimed at his 
July 2004 VA examination that he urinated only three to four 
times per day, and twice during the night.  

Additionally, the Board notes that while the veteran was also 
hospitalized for approximately two weeks for a psychiatric 
disorder, high urinary frequency was never noted.  
Furthermore, at a urology consultation in November 2005, his 
asserted urinary frequency was only once every two hours.  

When considering inconsistent records, the Board places 
greater weight on the veteran's statements made to clinical 
professionals who were actually in the position to treat him, 
rather than statements made for purposes of ascertaining a 
disability rating.  As a result, the Board finds that his 
statements made at his November 2005 urology consult to be 
the most representative quantification of his urinary 
frequency.  

Additionally, the veteran has not asserted that he urinates 
five or more times per night.  Therefore, the Board concludes 
that the criteria for a rating in excess of 20 percent have 
not been met on the basis of urinary frequency.

Next, the veteran does not exhibit continual urine leakage 
requiring the changing of absorbent material two to four 
times per day.  In fact, at his June 2004 VA examination, he 
was observed to have no incontinence at all.  Additionally, 
although his former wife stated in September 2004 that he 
"has problems with incontinence and has embarrassing 
leakage," there was no noted need for absorbent pads.

In his second VA examination in July 2005, the veteran was 
observed to have stress incontinence which required the 
wearing of an absorbent pad.  However, this stress 
incontinence required changing less than twice per day.  
While he also mentioned the need to use absorbent pads in a 
urology consultation in August 2005, he did not specify how 
often they must be changed.

He also complained of incontinence when coughing or sneezing 
at his urology consultation in November 2005.  However, the 
necessity for absorbent pads was not indicated.  Therefore, 
as there was no indicated need for absorbent pads that must 
be changed more than two times per day, an increased rating 
is not warranted on this basis.  

In addition to the above analysis, an increased rating may 
also be warranted based on renal dysfunction, obstructed 
voiding or recurrent urinary tract infections.  However, none 
of these bases are applicable, as the veteran does not 
display any of the necessary symptomatology.
 
First, there is no indication of renal dysfunction manifested 
by albumin in the urine or hypertension at least 10 percent 
disabling under DC 7101.  Specifically, no edema or protein 
in his urine noted at either his June 2004 or July 2005 VA 
examinations.

Additionally, his blood pressure never reached a level that 
is 10 percent disabling under DC 7101.  Under this DC, 
hypertension is 10 percent disabling when the diastolic 
pressure is predominantly 100 or more, systolic pressure is 
160 or more, or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  

Here, almost all of his diastolic pressures were in the range 
of 70-90, and his highest recorded systolic pressure was 138 
in July 2005.  As these values are well below the systolic 
pressure required to warrant a 10 percent disability rating, 
the criteria does not warrant an increased rating based on 
renal dysfunction.  

Next, the veteran has not exhibited a history of urinary 
tract disorders such as symptomatic infection requiring 
drainage, frequent hospitalization and/or continuous 
intensive management.  Furthermore, no urinary tract 
infection symptomatology was observed at either his June 2004 
or July 2005 VA examinations.

Finally, the veteran also has not exhibited obstructed 
voiding requiring intermittent or continuous catheterization.  
In his June 2004 VA examination, he had a good urine stream 
with no hesitancy, and has not required a catheter, dilator 
or drain since his operation.  Although his former wife 
stated in September 2004 that he experiences hesitancy, he 
denied hesitancy at his VA examination in July 2005, and no 
obstructed voiding was observed.  As a result, an increased 
rating based on obstructed voiding or urinary tract 
infections is not warranted.  

Consequently, the Board concludes that the evidence supports 
a 20 percent disability rating prior to November 18, 2005.  
However, a disability rating in excess of 20 percent either 
before or after November 18, 2005, is not warranted.  

Entitlement to an Increased Rating for Erectile Dysfunction

Next, the veteran contends that he is entitled to a 
compensable rating for erectile dysfunction, and disagrees 
with the RO's assignment of a noncompensable rating under 38 
C.F.R. § 4.115b, DC 7522, effective March 30, 2004.  In order 
to obtain a compensable rating for erectile dysfunction, he 
must show deformity of the penis with loss of erectile power 
(20 percent under DC 7522).   

The Board concludes that a compensable rating is not 
warranted.  Here, the veteran has complained of lack of 
erectile power, but there is no evidence of deformity of the 
penis.  Specifically, he complained at his June 2004 VA 
examination of his ability to achieve only a partial 
erection, and had similar complaints at his July 2005 VA 
examination.  However, the examiner noted that the veteran 
had a normal penis.  

Additionally, at a urology consultation in August 2005, the 
veteran complained that his erectile dysfunction was worse, 
but he did not specify how, and his penis again was observed 
to be a "normal uncircumcised phallus."  Similar 
observations were noted in November 2005.  Therefore, the 
Board concludes that a compensable rating for erectile 
dysfunction is not warranted.  

Concerning both claims, the Board has also considered the 
statements from the veteran and his former spouse as to his 
disabilities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings to be more probative in most cases 
than the statements of additional impairment.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
residuals from prostate cancer or erectile dysfunction has 
caused marked interference with his employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

Here, the record indicates that the veteran was employed as a 
welder in a furniture factory for the past thirteen years 
and, although he was hospitalized in July 2005, this was for 
psychiatric reasons and not attributable to the issues before 
the Board.  Therefore, the Board finds that referral for an 
extraschedular evaluation for his prostate cancer residuals 
or erectile dysfunction under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's prostate cancer residuals most 
nearly approximate the criteria for a disability rating of 20 
percent, but no higher, for the entire period on appeal.  
Furthermore, the Board finds that a compensable rating for 
erectile dysfunction is not warranted. 

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded VA 
examinations in June 2004 and July 2005 that were directed 
specifically toward the issues on appeal.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A disability rating of 20 percent, but no more, for residuals 
of prostate cancer for the period prior to November 18, 2005, 
is granted

A disability rating in excess of 20 percent for residuals of 
prostate cancer for the period since November 18, 2005, is 
denied.

A compensable disability rating for erectile dysfunction is 
denied.  




REMAND

In a January 2006 decision, the RO granted service connection 
for depression with a 30 percent disability rating.  When the 
veteran submitted his appeal for the above claims in April 
2006, he also stated "I am depressed some of the time and 
request an increase."  

The Board finds that this statement contained in the April 
2006 appeal can reasonably be construed as a Notice of 
Disagreement (NOD) to the issue of depression.  However, the 
evidence of record does not reflect that a Statement of the 
Case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in 
response to his NOD on this issue.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court of Appeals for 
Veterans' Claims has indicated that the proper action is to 
REMAND the issue to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("[t]hus, 
the next step was for the RO to issue an SOC on the denial of 
the . . . claim, and the Board should have remanded that 
issue to the RO, not referred it there, for issuance of that 
SOC")  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC on the appeal initiated 
by the veteran for depression.  

2.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


